Field, J.
The usage of the exchange, to settle all transactions between members on or before fifteen minutes past two o’clock of the afternoon of the day following that of a bargain and sale, apparently has no relation to the transaction between the plaintiff and the defendants. The plaintiff was not a member of the exchange, neither did he buy petroleum of the defendants. He employed the defendants as brokers and members of the exchange to buy petroleum for him “ on a one per cent margin.” No evidence appears in the exceptions connecting this usage of the exchange with the dealings of brokers with their customers, or with the transaction between these parties, and the exceptions purport to recite “ all the material evidence in the case.”
We think that the second and third findings of fact rest upon an opinion of the justice who tried the case without a jury, that the evidence showed that the parties dealt with each other in reference to this usage of the exchange as affecting their rights and obligations towards each other, and we are unable to see in the exceptions any evidence that would warrant such an opinion. As these findings cannot be supported, we are unwilling to decide the case upon the first finding, and the facts and evidence contained in the exceptions. It is improbable that there was not some usage affecting the dealings of brokers with their customers, or some understanding between these parties, which ought to be considered in determining their rights under the order given and accepted in this case.

Exceptions sustained.